An action to recover for personal injuries sustained by the plaintiff by a collision between a two-horse team driven by the plaintiff, and an electric car of the defendant. The verdict was for the defendant, and the case is before this court on a motion to set aside the verdict.
Tascus Atwood, for plaintiff. Newell & Woodside, for defendant.
The only question necessary to consider is, was the jury authorized in finding the plaintiff guflty of contributory negligence in turning the two-horse team, loaded with three tons of sand, on the highway and attempting to drive across the tracks of the defendant when there was a car approaching that he could have seen at least eight hundred feet before he attempted to make the turn and the car remained in plain sight until the collision.
We think the jury were authorized from the evidence in their finding that the plaintiff was guilty of contributory negligence. Motion overruled.